FILED
                            NOT FOR PUBLICATION                               SEP 10 2013

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHRIS O’NEILL,                                    No. 13-15251

              Plaintiff - Appellant,              D.C. No. 3:12-cv-00030-LRH-
                                                  WGC
  v.

JOHN PEERY, Dr.; et al.,                          MEMORANDUM *

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                     Larry R. Hicks, District Judge, Presiding

                                                           **
                           Submitted September 9, 2013


Before: TASHIMA, M.SMITH, and IKUTA, Circuit Judges.

       Plaintiff Christopher O’Neill appeals pro se the district court’s denial of his

request for preliminary injunctive relief against defendant prison officials and from




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the district court’s denial of his motion to file a first amended complaint. We have

jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm in part and dismiss in

part.

        Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. Winter v. Natural Resources Defense Council, 555 U.S. 7, 24 (2008)

(listing factors for district court to consider); Sports Form, Inc. v. United Press

Int’l, 686 F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).

        We lack jurisdiction to consider the district court's order denying O’Neill’s

motion for leave to file an amended complaint. Skoog v. Cnty. of Clackamas, 469

F.3d 1221, 1228–29 (9th Cir. 2006).

        AFFIRMED in part, DISMISSED in part.




                                            2                                     13-15281